Title: To George Washington from Edmund Randolph, 2 March 1786
From: Randolph, Edmund
To: Washington, George



Dear sir
Richmond March 2. 1786.

The delay, which has hitherto occurred in transmitting to you the inclosed proceedings, will be ascribed, I hope, to its true causes; one of which will be found in my last letter, and the other in the daily expectation of Mr Ross’s visit to Mount-Vernon, in pursuance of our resolution of the 8th of december 1785.
You may possibly be surprized, that a work, which has already expended a considerable sum of money, should be delineated in so few words, as the copies now sent contain, But I beg leave to inform you, that We have detailed in the execution almost the whole of the resolutions.
For example: We have procured the ascertainment of a precise point, to which the navigation is to be extended; Crow’s ferry being now established, as such.
We are authorized to borrow money at six per cent, and to extend the number of shares.
Unexperienced as we were, we yet conceived that our duty called for an examination of the ground between Richmond and Westham. The difficulties seemed greater than we at first apprehended. As soon as the report is prepared by a more skilful hand, than we affect to be, it shall be forwarded to you.
The old books of subscriptions are not compleat, as I supposed, when I wrote to you last. Seven shares are still unoccupied; of which we shall reserve the five, which you wished for yourself.
It was impossible to engage any other labour, than that of blacks: and this necessity has obliged us to bring the labourers into actual service, earlier perhaps than we should have done, in the present state of our imperfect knowledge of canals. But the subscribers would have been dissatisfied, had we not begun

in the course of this Year, and negroes, you know, sir, must be hired in January at farthest.
Concerning our progress in this great business, our plans, and future expectations, we beg you to enquire of James Harris, our manager, who will deliver this letter. He is a quaker, of good character, as a man, and a mechanic, formed by nature for the management of water, when applied to mills. He has added nothing to his natural turn, by the view of any very great works. We therefore request, if you see no impropriety, that you would give him such a passport to the Potowmack works, as will enable him to get a thorough insight, into what is there projected. You perceive that Mr Ross was originally intended to be sent to Mount Vernon for this purpose; but he has been for a length of time under a severe disease, and is not yet restored. The office of subordinate manager, mentioned in one of the resolutions, does not exist; it being swallowed up in that of Mr Harris.
It is not improbable, that Mr Harris may continue his journey to the Susquehanna canal. If so, we shall thank you, to furnish him with a certificate of being employed by the James River company in any manner, which may appear most likely to introduce him into an acquaintance with those of that scheme, who may be most intelligent.
Thus, my dear sir, I have written to you at the desire of my brethren in office a tedious account of our operations. Permit me therefore to return to the contemplation of private friendship, and to assure you, that I am always with the greatest respect and esteem your mo. affte and obliged humble serv.

Edm: Randolph

